DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Teflon (page 10 line 8), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be fully capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Regarding claim 1, in line 12 the limitation “through the sheeting apparatus” should be inserted after the term “dough” to properly reference the previously recited limitation of said sheeting apparatus.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the dough is sheeted at speeds greater than 85 feet per minute. Claim 17 recites greater than 90 feet per minute.
The disclosure as originally filed provides support for sheeting speeds of 80-90 feet per minute (original claim 9; specification page 13 line 4), but do not provide sufficient support for sheeting speeds greater than 85 feet per minute and greater than 90 feet per minute as currently claimed. Since the disclosure does not indicate speeds substantially greater than 90 feet per minute, a claim reciting an open ended range, i.e. “greater than…” constitutes new matter.
It is noted that originally filed claims 16-17 recite “greater than 85” and “greater than 90” respectively, however the units are feet per second. Examiner cannot determine if the recited unit of feet per second was intended to recite “feet per minute”, i.e. “feet per second” is a typo, or if “feet per second” was actually intended to be 
Clarification is requested to determine whether or not the claimed sheeting speeds are actually supported.
Claims 18-25 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “is associated with...first axial end…associated with an opposing second axial end” renders the claim indefinite since it is unclear exactly what structure is implied by the term “associated”. The specification does not provide an adequate definition for the term, and therefore it is unclear if “associated” means that the respective non-release surfaces are located on the outer-most, terminal ends of the roller, or if the surfaces are simply located “near” the ends of the roller.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruhe et al. (US 7,887,314 B2).
Regarding claim 26, Ruhe et al. teaches a comestible product sheeting system and method (abstract) comprising providing a sheeting apparatus 10 comprising: a front roller 24 with an outer surface with a plurality of circumferential grooves 1100 spaced along the outer surface (figures 11-13; column 11 lines 4-8); and a hoop made of a band 1102 positioned in or over each groove (figure 12; column 11 lines 9-17); wherein surfaces of the front roller immediately adjacent to either side of each groove is a non-release surface material, i.e. said surfaces facilitate adhesion of the food to said surfaces (column 11 lines 22-26, 30-34 and 42-47); wherein a surface of the front roller 
Ruhe et al. further teaches a rear roller 26 for forming a gap 28 with front roller 24 (figure 2; column 3 lines 56-61), the roller 24 having alternating non-release (groove 1100) and non-stick portions (figures 11-13), adhering the sheet to the front roller 24 by rear roller 26 such that portions of the sheet are entrained in grooves 1100 and band 1102, removing only the cut portions from the front roller by stripping wire 44, and returning the portions entrained in the grooves back to the bulk dough as rework (figure 10; column 11 lines 18-30 and 35-47). Since the cut out portions are removed from the front roller, said portions are construed to be associated with the “non-stick” portion of the roller. Likewise, the portions in grooves 1100 returned to the bulk dough are construed to be associated with the “non-release” portion of the roller (column 11 lines 27-30).
Regarding claim 27, in view of the rejection under 35 USC 112(above) the limitation “associated with” is given its broadest reasonable interpretation in view of the specification to mean that the non-release surfaces are simply near the ends of the 
Regarding claim 28, the size of the gap 28 can be adjusted by adjusting the position of rear roller 26 relative to roller 24 (column 9 lines 43-49).
Regarding claim 29, the stripper wire 44 is attached to the frame supporting the front roller at section 1110’ (figures 14-15; column 14 lines 35-40 and 50-58), where the cut out portions are separated from the front roller by rotating said roller against the stripper wire (column 10 lines 58-61).
Regarding claim 30, the front roller 24 comprises a plurality of cylindrical roller segments separated by grooves 1100 along the outer surface of the roller (figures 11-13; column 11 lines 5-8).
Regarding claim 35, the grooves 1100 entrain the dough sheet 42 to return the entrained portions as “rework” (column 11 lines 25-26 and 42-47). Thus the grooves 1100 are construed to be the “non-release surfaces”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19-25 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhe et al. (US 7,887,314 B2) in view of Lawrence (US 6,024,554). Ehow NPL is relied on as evidence for claim 34.
Regarding claim 16, Ruhe et al. teaches a comestible product sheeting system and method (abstract) comprising providing a sheeting apparatus 10 comprising: a front roller 24 with an outer surface with a plurality of circumferential grooves 1100 spaced along the outer surface (figures 11-13; column 11 lines 4-8); and a hoop made of a band 1102 positioned in or over each groove (figure 12; column 11 lines 9-17); wherein surfaces of the front roller immediately adjacent to either side of each groove is a non-release surface material, i.e. said surfaces facilitate adhesion of the food to said 
Ruhe et al. does not teach sheeting the comestible dough at a speed greater than 85 feet per minute to form a sheet.
Lawrence teaches a food product sheeter (abstract) comprising front roller 14, rear roller 16, and a cutting roller 18 (figure 1; column 2 lines 40-42), where the front roller can have non-stick surfaces 58 and roughed non-release surfaces 56 (figures 3-4; column 1 lines 43-46; column 4 lines 19-20), where the front roller can operate at speeds of about 80 feet per minute (column 3 lines 15-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to have the claimed speed since the prior art acknowledges similar speeds can be used to sheet dough products, since Ruhe et al. teaches certain speeds can be used based on a specific application (column 3 lines 53-55) but does not specify a particular speed, since there does not appear to be any indication that the particular speeds are critical or yield unexpected results, and since 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 17, the combination applied to claim 16 teaches speeds of about 80 feet per minute, the combination being obvious for the reasons stated for said claim. The same combination is applied to claim 17 and would have been obvious for the same reasons stated above.
Regarding claim 19, Ruhe et al. teaches sheeting comprises feeding the dough into a gap 28 formed between the front roller 24 and rear roller 26 (figure 2; column 3 lines 56-61).
Regarding claim 20, Ruhe et al. teaches a portion 42R of the sheet is retained by grooves 1100 of roller 24 and subsequently returned to the bulk product 30 in hopper 22 (column 11 lines 25-26 and 42-47), construed to be a type of “rework”. It is noted that the sheet 42 adhering to front roller 24 after passing through gap 28 is known in the art (column 8 lines 55-57).
Regarding claim 21, Ruhe et al. teaches the size of gap 28 can be adjusted by adjusting the position of rear roller 26 relative to roller 24 (column 9 lines 43-49).
Regarding claim 22, Ruhe et al. teaches the stripper wire 44 is attached to the frame supporting the front roller at section 1110’ (figures 14-15; column 14 lines 35-40 and 50-58), where the cut out portions are separated from the front roller by rotating said roller against the stripper wire (column 10 lines 58-61).
Regarding claim 23, Ruhe et al. teaches the sheeting adheres the sheet to the non-release surface material of the front roller (column 11 lines 25-26 and 42-47).
Regarding claim 24, Ruhe et al. teaches front roller 24 comprises a plurality of cylindrical roller segments separated by grooves 1100 along the outer surface of the roller (figures 11-13; column 11 lines 5-8).
Regarding claim 25, Ruhe et al. teaches a portion 42R of the sheet is retained by grooves 1100 of roller 24 and subsequently returned to the bulk product 30 in hopper 22 (column 11 lines 25-26 and 42-47). Therefore the grooves 1100 are construed to be a non-release surface on the surface of roller 24.

It is noted that claims 31 and 33-34 depend from claim 26, which is rejected under 35 USC 102(a)(1) as stated in the section above. The combinations applied to the following claims are grouped with those of claims 16-25 for simplicity.
Regarding claims 31 and 33-34, Ruhe et al. does not specify the type of non-stick surface.
Lawrence further teaches the non-stick surface 58 can be formed from a coating of Teflon or Silverstone material (column 3 lines 7-11; column 4 lines 17-19). The material 
Regarding the coating being a film or surface coating, the coating applied to the roller of Lawrence reads on both these limitations as applying the non-stick material to the roller naturally forms a “film” or “surface” coating.
Regarding the coating being a powder coating, it is well understood in the art that dusting a surface with a power such as flour minimizes sticking of the dough to said surface (Ehow NPL page 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to include the claimed types of coatings on the non-stick surface in order to facilitate removal of the cut out portions of dough from the roller, thereby minimizing risk of destroying the dough shape, since Ruhe et al. teaches wanting non-stick surfaces but does not specify the type of non-stick material used, since coating materials such as Teflon and flour are understood in the art to provide non-stick surfaces, particularly for applications that use dough, as a substitution of art recognized equivalents suitable for providing a non-stick surface, and as a matter of manufacturing choice for the particular type of coating and material used.
Regarding claim 32, Ruhe et al. does not specify that the non-stick surfaces comprise a polished surface.
Lawrence teaches that portions of the front roller can be smoother in order to avoid sticking of the dough (column 3 lines 4-5), which would necessarily require refining of the surface characteristics to obtain said smoother surface, i.e. polishing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to have a polished surface for the non-stick surface for the same reasons stated for claims 31 and 33-34 above, and further to simplify the manufacturing process and/or cost by eliminating the need for specific coating materials (e.g. Teflon, flour, etc.).

Claims 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Ruhe et al. (US 7,887,314 B2) in view of Lawrence (US 6,024,554) as applied to claims 16-17, 19-25 and 31-34 above, and further in view of Piper (US 9,693,567 B2).
Ruhe et al. does not teach the thickness of the sheet is between 25-27 mils.
Piper teaches a method for preparing rolled dough sheets (abstract) comprising rolling the dough to a thickness of 1/16th inch of less (column 7 lines 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to roll the dough to the claimed thickness since the prior art acknowledges dough can be rolled to said thickness, since Ruhe et al. teaches the distance of the rear roller 26 can be adjusted in increments of 0.001 inches and the thickness of the dough can be selected as desired (column 6 line 66 to column 7 line 5) but does not specify a particular thickness, since there is no indication of record that the claimed values are critical, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food being made, desired texture/mouthfeel, and visual appeal.


Response to Arguments
Applicant’s amendments regarding the previously raise issues under 35 USC 112(b) and the response with respect to said amendments are acknowledged.
The previous non-final rejection (2/10/2021) is withdrawn. However, new grounds of rejection are presented in the current Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN KIM/Examiner, Art Unit 1792